Name: 2008/787/EC: Commission Decision of 3Ã October 2008 amending Decision 2006/410/EC setting the amounts which, pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) NoÃ 1782/2003, are made available to the EAFRD and the amounts available for EAGF expenditure
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  regions and regional policy
 Date Published: 2008-10-11

 11.10.2008 EN Official Journal of the European Union L 271/41 COMMISSION DECISION of 3 October 2008 amending Decision 2006/410/EC setting the amounts which, pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) No 1782/2003, are made available to the EAFRD and the amounts available for EAGF expenditure (2008/787/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 12(2) and (3) thereof, Whereas: (1) Commission Decision 2006/410/EC (2) sets the amounts which, pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) No 1782/2003 (3) establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and Article 4(1) of Council Regulation (EC) No 378/2007 (4) laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 are made available to the EAFRD, and the net balance available for EAGF expenditure. (2) The calculation of the amount pursuant to application of Article 10(2) of Regulation (EC) No 1782/2003 has changed. This is due to the increase in the amounts subject to modulation and the revision of the additional amounts of aid that are granted in accordance with Article 12(1) of Regulation (EC) No 1782/2003. (3) Commission Decision 2008/788/EC (5) fixes the net amounts resulting from application of voluntary modulation in Portugal for years 2009-2012 in accordance with Article 4(1) of Regulation (EC) No 378/2007. (4) Article 23(2) of Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005, (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (6) sets the amounts that shall be made available as additional Community funds for measures in wine-producing regions under the rural development programming financed under Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (7). (5) Decision 2006/410/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article Decision 2006/410/EC is amended as follows: 1. The title is replaced by the following: 2. The sole Article is replaced by the following: Sole Article The amounts available for the budget years 2007 to 2013 to the European Agricultural Fund for Rural Development (EAFRD) pursuant to Articles 10(2), 143d and 143e of Regulation (EC) No 1782/2003, Article 4(1) of Regulation (EC) No 378/2007 and Article 23(2) of Regulation (EC) No 479/2008, as well as the net balance available for European Agricultural Guarantee Fund (EAGF) expenditure, are set out in the Annex to this Decision. 3. The Annex is replaced by the text set out in the Annex to this Decision. Done at Brussels, 3 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 163, 15.6.2006, p. 10. (3) OJ L 270, 21.10.2003, p. 1. (4) OJ L 95, 5.4.2007, p. 1. (5) See page 44 of this Official Journal. (6) OJ L 148, 6.6.2008, p. 1. (7) OJ L 277, 21.10.2005, p. 1. ANNEX ANNEX (EUR million) Budget year Amounts made available for EAFRD Net balance available for EAGF expenditure Article 10(2) of Regulation (EC) No 1782/2003 Article 143d of Regulation (EC) No 1782/2003 Article 143e of Regulation (EC) No 1782/2003 Article 4(1) of Regulation (EC) No 378/2007 Article 23(2) of Regulation (EC) No 479/2008 2007 984 22 44 753 2008 1 241 22 362,0 44 592 2009 1 305,7 22 424,0 40,5 44 886,8 2010 1 310,8 22 506 80,9 45 226,3 2011 1 290,8 22 484 516,3 121,4 45 182,5 2012 1 292,3 22 484 522,4 121,4 45 650,9 2013 1 293,0 22 484 522,4 121,4 46 131,2